Title: From George Washington to Joseph Reed, 2 December 1777
From: Washington, George
To: Reed, Joseph

 

Dear Sir,
White Marsh [Pa.] Decr 2d 1777.

If you can with any convenience let me see you to day I shall be thankful for it—I am abt fixing the Winter cantonments of this army, and find so many, & such capitol objections to each mode proposed, that I am exceedingly embarrassed, not only by the advice given me, but in my own judgment, and should be very glad of your sentiments on the matter without loss of time. In hopes of seeing you, I shall only add that from Reading to Lancaster Inclusively, is the general Sentiment, whilst Wilmington and its vicinity, has powerful advocates. this however is mentiond under the rose—for I am convinc’d in my own opinion, that if the enemy believed we had this place in contemplation they would possess themselves of it immediately. I am very sincerely Dr Sir Yr Affecte

Go: Washington

